Citation Nr: 0700022	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-18 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1965 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran fractured his right patella 
prior to service.  He now claims that this preexisting right 
knee disorder was aggravated by service.  Unfortunately, the 
Board finds that additional development is needed before it 
can adjudicate his claim.

The induction examination notes a scar on the right knee, 
indicating a pre-existing right knee disorder.  Therefore, 
the Board finds that the presumption of sound condition does 
not apply in this case.  See 38 U.S.C.A. § 1111 (West 2002).

The veteran's service medical records show that he sustained 
trauma to his right patella prior to service.  An entrance 
examination report dated April 1965 notes a two inch scar on 
the veteran's right knee.  Six days later an orthopedic 
evaluation noted that he had had surgery in 1960 (prior to 
service) to remove bone chips from his right knee following a 
fracture of the patella.  According to the evaluation, his 
right knee healed with a mild degree of residual 
osteoarthritis.  The veteran also reported that strenuous 
activity or athletic events caused pain and swelling in his 
right knee.  The physician found that the veteran had 
regained full use of his right knee, and as a result, 
declared him fit for military service with a permanent L2 
profile.  

The veteran was treated on several occasions for recurrent 
right knee pain while on active duty.  For example, a 
December 1965 report notes the presence of mild degeneration 
of the right knee, while a June 1966 report describes a small 
spur and a narrowing of the medial meniscus which caused 
"traumatic changes" as well as "medial meniscus 
degeneration" in his right knee.  When examined for 
separation purposes in February 1967, the right knee 
exhibited laxity of the medial, collateral, lateral 
collateral, and anterior cruciate ligaments.  However, there 
was full range of motion, excellent quad. development, and no 
pain on patellar pressure.  X-rays revealed changes 
consistent with osteoarthritis.  The diagnostic impression 
was osteoarthritis, early, post-traumatic, EPTS (existed 
prior to service).    

In a July 2003 letter, J.R., M.D., states that she had been 
treating the veteran for right knee pain.  According to Dr. 
J.R., the veteran's preexisting right knee disorder was 
aggravated by service.  In this regard, she explained, "I do 
think that his military service contributed to the decline of 
his knee.  As far as osteoarthritic changes, his activities 
in the military certainly contributed to the development of 
premature osteoarthritis in that knee."  

The Board notes that Dr. J.R.'s opinion is not sufficient to 
constitute a basis to award service connection for his right 
knee disorder due to aggravation, since it is unclear whether 
she reviewed the veteran's claims files.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (rejecting a medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant documents which would have enabled him 
to form an independent opinion on service connection).  
Nevertheless, this opinion is sufficient to trigger VA's duty 
to secure a medical opinion on the question as to whether the 
veteran's preexisting right knee disorder was aggravated by 
service.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  Therefore, the Board finds that the veteran 
should be afforded a VA examination to determine whether his 
preexisting right knee disorder was aggravated by service.  

Prior to scheduling this examination, however, the RO should 
attempt to obtain all treatment records from Dr. J.R. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all 
treatment records from Dr. J.R, which 
pertain to the veteran's right knee 
disorder.  If any requested records are 
not available or the search for any such 
records yields negative results, that 
fact should clearly be documented in the 
claims file.  The veteran himself may 
obtain these records and submit them to 
the RO in order to expedite his case. 

2.  The veteran should undergo a VA 
examination to
determine whether his preexisting right 
knee disorder was aggravated by service.  
The veteran's claims file should be 
available to the examiner for review.  
Following a physical examination and a 
review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
veteran's preexisting right knee disorder 
permanently increased in severity during 
service, and if so, whether such 
worsening constituted the natural 
progression of the disorder, or whether 
such worsening constituted chronic 
aggravation due to service.  In 
responding to this question, the examiner 
should note that temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to 
be considered "aggravation in service" 
unless the underlying disorder, as 
contrasted with symptoms, has worsened.  
If the examiner finds evidence of 
aggravation, the examiner should attempt 
to quantify the degree of additional 
disability resulting from the 
aggravation. 

3.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  When the additional development 
requested is complete, the RO should 
review the case on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter.  Kutscherousky v. West, 
12 Vet.App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


